Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Comment
It is noted to Applicant, in the response filed January 21, 2021, the Examiner has not acknowledged Applicant’s claim to foreign priority under 35 U.S.C. 119 and receipt of the certified priority document. Applicant is directed to the Office action mailed on June 23, 2020 that on page 2, acknowledgement is made to the foreign priority.


Examiner’s Amendment Authorized
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Eugene Perez on March 25, 2021.

Amendment to the Claims
	The claims have been amended as follows:
	Claims 4 and 6 have been cancelled without prejudice.  
	A. --Claim 1 (Currently amended). A method of producing transformed cells of a Hevea brasiliensis 
a)    culturing a tissue fragment from a rubber-producing plant in a medium containing a plant growth hormone to obtain a 5.0 mm or smaller mass of cultured cells;
b)    dispersing the cultured cells obtained in step a) and a whisker in a liquid and then adhering the whisker to the cultured cells by centrifugation; followed by
c)    damaging the cultured cells by the whisker under sonication and introducing a foreign gene into the cells; followed by
d)    restoring the damaged cells without removing the whisker; followed by
e)    screening transformed cells with an antibiotic,


Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: Applicant has filed a declaration under Rule 1.132 stating that by using kanamycin at a concentration of 10 mg/L or lower caused a higher gene transfer efficiency. The affidavit is convincing that genetic transformation efficiency of Hevea brasiliensis can be increased by using kanamycin of 10 mg/L or lower and it is not obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661